DETAILED ACTION
Remarks
Applicant responds to the 24 March 2022 non-final Office action (the “Previous Action).
Applicant:
amends claims 1, 9, 11, 18 and 20;
cancels claims 8 and 17; and
adds new claims 21 and 22.
Claims 1-7, 9-16 and 18-22 are pending. Claims 1, 11 and 20 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new grounds of rejection were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Objections
The objections to claims 1, 11 and 20 set forth in the Previous Action are withdrawn in view of Applicant’s amendments to those claims.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejections of claims 1-20 are withdrawn in view of Applicant’s amendments to claims 1, 11 and 20.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the claim refers to “the” user computing device at line 7 of the claim. There is no antecedent basis for this element in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the user computing device” will be interpreted as -a user computing device-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai et al. (US 8,639,983) (art of record – hereinafter Desai), Anafi (US 2008/0127101) (art of record – hereinafter Anafi) and Watson et al. (US 8,997,091) (art made of record – hereinafter Watson).

As to claim 1, Bosch discloses a method for testing a transaction orchestrator, the method comprising: 
a test case that includes one or more transactions and a selection of one or more predefined assertions, (e.g., Bosch, par. [0052] discloses testing interface 194 may enable the user to create a test sequence of individual tests; par. [0057] discloses Fig. 11 is an illustration of a trade test 254. Trade test may submit data, or trades [transactions, see figure “Submit a new trade with a variable quantity”]; par. [0057] discloses trade test 254 may include an assertions box [i.e., a test case can include assertions]; par. [0062]: assertions box may be set to “Assert: /trade/id expected: STORE (trade_id)” [since the user can set an assertion of their choosing, the set assertion is selected, note too the Save button 242 in figure 11, meaning the information shown in the figure will be saved (predefined)]; par. [0048]: the user may publish a test to a server which allows other users to execute the test [i.e., tests (which include assertions) are predefined, at least before they are executed])
to test the transaction orchestrator, (e.g., Bosch, Fig. 1 and associated text, par. [0039]: testing system 100 will test three points of failure of enterprise trading system [transaction orchestrator]) the stack validation system, (e.g., Bosch, Fig. 1 and associated text, par. [0039]: testing system 100 will test three points of failure of enterprise trading system [the whole testing system of Bosch being the stack validation system, or at least all components of the system apart from the system under test])
providing, by the stack validation system, the one or more transactions to the transaction orchestrator for processing; (e.g., Bosch, par. [0069] discloses trade test 254 may send a complete trade message to enterprise trading system [transaction orchestrator]; par. [0049] discloses such a trade may typically cause subsequent actions to occur with other components of enterprise system 104. Such subsequent actions may include recording the trade in a database, sending a trade order to a third party, sending a message to the user, recording the quantity and generating a unique Trade ID)
receiving, by the stack validation system, from the transaction orchestrator, output generated by the transaction orchestrator responsive to processing the one or more transactions; (e.g., Bosch, par. [0039] discloses in a properly functioning enterprise trading system 160 the trade is captured after user submits the trade. Moreover, the quantity, price and recording of the transaction may be recorded in database 162; par. [0066] discloses database check test 280 may be uniquely designed to query the database 162 using the query and assert that the price is saved as the same price that was submitted to enterprise trading system 160 [so the database check test receives output from the trading system])
applying, by the stack validation system, the one or more pre-stored queries to the output to generate query results; (e.g., Bosch, par. [0069] discloses Database check test 280 may then issue the query and receive a result set [and as above, the query is pre-stored at least because it is saved as part of a test via button 242 (see figure 13) and because the tests are published to a server prior to executing]) and 
validating, by the stack validation system, the transaction orchestrator configuration based on the query results (e.g., Bosch, par. [0069] discloses the database check test 280 may then determine whether the price recorded in the database 162 is equal to 97.26. If there is a match, testing framework 102 returns success; par. [0067] discloses the test may assert that the price found within the database matches)
performing a second instance of the test case, the performing comprising using the particular predefined assertion to validate the output (Bosch, par. [0056]: a user may edit the tests [i.e., create a second instance of a test (test case), and see above, tests are used to validate output]).
Bosch does not explicitly disclose receiving, by a stack validation system comprising a first processor, from a user device comprising a second processor, a request to test the transaction orchestrator, the request identifying a test case, wherein each predefined assertion of the one or more predefined assertions was defined before creation of the test case and selected via the user computing device from a set of available predefined assertions during creation of the test case; or responsive to receiving the request to test the transaction orchestrator, retrieving, by the stack validation system, one or more pre-stored queries corresponding to the one or more predefined assertions from an assertion database.
	However, in an analogous art, Desai discloses:
receiving, by a stack validation system comprising a first processor, from a user computing device comprising a second processor, a request to test the transaction orchestrator, the request identifying a test case (e.g., Desai, col. 4 ll. 35-40: the central testing platform 104 is embodied as one or more servers [first processor]; col. 2 ll. 53-58 discloses users may request to execute subsets of tests; col. 8 ll. 35-40: the user 304 uses a computing device 306 [i.e., a computer (second processor)] to access the central testing platform 104 [stack validation system]; col. 1 ll. 40-41 discloses this framework allows testing [validation of] of services [stack(s)] within the environment; col. 5 ll. 50-55 discloses the ordering service may access data that identifies whether or not the particular payment instrument is a value payment instrument for the transaction).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Bosch, which discloses a stack validation system testing a transaction orchestrator using test cases, by incorporating the validation system comprising a first processor and receiving a request from a user computer comprising a second processor identifying a test case to test the orchestrator, as taught by Desai, as Desai would provide the advantage of a means for a user to initiate execution of a subset of desired tests. (See Desai, col. 2 ll. 51-67)
Further, in an analogous art, Anafi discloses:
wherein each predefined assertion of the one or more predefined assertions was defined before creation of the test case and selected via the user computing device from a set of available predefined assertions during creation of the test case; (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions, etc. in order to configure testing framework 200. For example, FIG. 4 illustrates assert functions used in the development of software tests such as “ASSERT_EQUALS”; par. [0047]: a user may create a method “(i.e., test)”. For example, the user may create a method using the following GmlScript [see figure the method (test) includes the ASSERT_EQUALS function]; par. [0051]: UI 220 [a UI necessarily including a computing device] may provide graphical UI tools. Such UI tools may be used to select functions such as assert functions).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch/Desai, which discloses adding assertions to test cases, by incorporating assertions defined before creation of the test case selected via a user computing device from a set of available predefined assertions during creation of the test case, as taught by Anafi, as Anafi would avoid the need for users to author the assertions themselves and provide a means for the user to select from the predefined assertions in a graphical manner. (See Anafi, pars. [0044], [0051]).
Further still, in an analogous art, Watson discloses:
responsive to receiving the request to test, retrieving, by the validation system, one or more pre-stored queries corresponding to the one or more predefined assertions from an assertion database; (e.g., Watson, col. 14 ll. 6-7: the compliance test may include one or more compliance queries and one or more compliance rules; col. 17 ll. 23-26: the compliance rules may be used in connection with running a series of tests against the result sets. For a device to be compliant, all compliance rule conditions must be met [i.e., compliance rules are assertions]; col. 23 ll. 57-59: compliance testing may be performed upon operator request [i.e., receiving the request]; col. 24 ll. 21-27: referring now to FIG. 17, shown is flowchart of processing steps that may be performed in connection with compliance testing processing. At step 1302, the compliance test to be executed [which includes queries and assertions, see above] is retrieved from storage, such as, for example, from the relational database [assertion database]).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify the request specifying a test case comprising pre-stored queries and predefined assertions and testing of a transaction orchestrator by a stack validation system of Bosch/Desai, by incorporating the validation system retrieving the pre-stored queries corresponding to the one or more predefined assertions from an assertion database responsive to receiving the request, as taught by Watson, as Watson would provide the advantages of a means of retrieving the test case to be executed from permanent storage and running its queries as part of the test. (see Watson, col. 24 ll. 25-27, col. 25 ll. 37-38).

As to claim 4, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 1 above), but Bosch does not explicitly disclose further comprising: displaying a user interface (UI) including controls for selecting predefined assertions from a predetermined set of available predefined assertions; and receiving, via the controls of the UI, user input selecting the one or more predefined assertions.
However, in an analogous art, Anafi discloses further comprising: 
displaying a user interface (UI) including controls for selecting predefined assertions from a predetermined set of available predefined assertions; (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions, etc. in order to configure testing framework 200. Fig. 4 illustrates assert functions used in the development of software tests [displayed in a UI, see figure]; par. [0051] discloses US 220 may provide graphical tools to enable an end user to author tests. Such tools may include graphical interfaces such as checkboxes, menus, fields and like. Such UI tools may be used to select functions such as assert functions) and 
receiving, via the controls of the UI, user input selecting the one or more predefined assertions (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch/Desai, which discloses adding assertions to tests, by incorporating displaying a UI including controls for selecting assertions from a predetermined set of available assertions and receiving, via the controls, user input selecting the one or more assertions, as taught by Anafi, as Anafi would avoid the need for users to author the assertions themselves and provide a means for the user to select from the predefined assertions in a graphical manner. (See Anafi, pars. [0044], [0051]).

As to claim 5, Bosch/Desai/Anafi/Watson discloses the method of claim 4 (see rejection of claim 4 above), but Bosch does not explicitly disclose wherein the UI further includes a control to initiate the test and the method further comprises receiving an indication of user-selection of the control to initiate the test, wherein the request to test the transaction orchestrator is generated responsive to receiving the indication.  
However, in analogous art, Desai discloses:
wherein the UI further includes a control to initiate the test and the method further comprises receiving an indication of user-selection of the control to initiate the test, (e.g., Desai, col. 8 l. 60 – col. 9 l. 5 discloses UI 302 includes a link that allows the user to make further selections regarding the custom run. For instance, select the tests to run. The UI 302 includes an icon 322 (“Submit”) that, when selected, sends the request to execute the custom run)
wherein the request to test the transaction orchestrator is generated responsive to receiving the indication (e.g., Desai col. 1 ll. 40-41 discloses this framework allows testing of services within the environment; col. 5 ll. 50-55 discloses the ordering service may access data that identifies whether or not the particular payment instrument is a value payment instrument for the transaction; col. 8 l. 60 – col. 9 l. 5 discloses an icon 322 (“Submit”) that, when selected, sends the request to execute the custom run).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing a transaction orchestrator using test cases, by incorporating a control to initiate the test that and generating a request to initiate the test in response to receiving a section of the control, as taught by Desai would provide the advantages of a means for a user to initiate execution of a subset of tests they desire and a means for the user to initiate the test graphically. (See Desai, col. 2 ll. 51-67, col. 8 l. 67 – col. 9 l. 5).

As to claim 6, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 1 above), Bosch further discloses wherein validating the transaction orchestrator configuration comprises: 
determining whether the transaction orchestrator passed the predefined assertions from the query results; (e.g., Bosch, par. [0039] discloses in the non-liming example, testing system 100 will test enterprise trading system 160 [transaction orchestrator]; par. [0067] discloses the test may assert that the price found within the database matches; par. [0069] discloses the database check test 280 may issue the query and receive the result. The test 280 may then determine whether the price is equal to 97.26; par. [0048] discloses a test may be capable of any number of assertions) and
validating the transaction orchestrator configuration responsive to the transaction orchestrator passing the predefined assertions (e.g., Bosch, par. [0069] discloses if there is a match, testing framework returns a success to the user; par. [0070] discloses in the event there is failure, testing framework 102 may return a failure indication to the user. Testing Framework 102 may determine that the database 162 is down or that the trade capture system is not persisting the trades to database 162).

As to claim 7, Bosch/Desai/Anafi/Watson discloses the method of claim 6 (see rejection of claim 6 above), Bosch further discloses: 
wherein determining whether the transaction orchestrator passed the predefined assertions comprises, for each assertion: 
running the query corresponding to the predefined assertion against the output generated by the transaction orchestrator; (e.g., Bosch par. [0067] discloses the test may assert that the price found within the database matches; par. [0069] discloses the database check test 280 may issue the query and receive the result [output generate by the transaction orchestrator, see above]. The test 280 may then determine whether the price is equal to 97.26. If there is a match, testing framework returns a success to the user) and 
marking the predefined assertion as passed responsive to the query returning a result (e.g., Bosch, par. [0069] discloses if there is a match, testing framework returns a success to the user; par. [0063] discloses JMS Listen test 272 may report a positive result in the event JMS Listen test 272 hears a message where all the assertions are true).

As to claim 9, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 8 above), but Bosch does not explicitly disclose wherein the predefined assertions are defined by an engineering team and the test case is defined by a user without additional input from the engineering team.  
However, in an analogous art, Anafi discloses:
wherein the predefined assertions are defined by an engineering team and the test case is defined by a user without additional input from the engineering team (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions, etc. in order to configure testing framework 200 [the test developer being the user, the predefiner of the functions being the engineering team]. Fig. 4 illustrates assert functions used in the development of software tests; par. [0051] discloses US 220 may provide graphical tools to enable an end user [as opposed to the engineering team] to author tests. Such tools may include graphical interfaces such as checkboxes, menus, fields and like. Such UI tools may be used to select functions such as assert functions).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing a transaction orchestrator using assertions, by incorporating and end user authoring test cases using assertions predefined by an engineering team without additional input from the engineering team, as taught by Anafi, as Anafi would allow the end user to create their own tests using assertions without having to author the assertions themselves. (See Desai, pars. [0044], [0051]).

As to claim 11, it is a computer-readable medium claim having substantially the same limitations as claim 1 (though it does not require “a selection” of one or more predefined assertions). Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Bosch include:
a non-transitory computer-readable medium comprising stored instructions for testing a transaction orchestrator, the instructions when executed by a computing device, causing the computing device to perform operations (e.g., Bosch, par. [0025]) including: (see rejection of claim 1 above).

As to claim 13, it is a computer-readable medium claim having substantially the same limitations as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a computer-readable medium claim having substantially the same limitations as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a computer-readable medium claim having substantially the same limitations as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a computer-readable medium claim having substantially the same limitations as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a computer-readable medium claim having substantially the same limitations as claim 9. Accordingly, it is rejected for substantially the same reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Anafi (US 2008/0127101) in view of Watson (US 8,997,091) in further view of Raghupathy et al. (US 2020/0159653) (art of record – hereinafter Raghupathy).

As to claim 2, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more transactions comprise test payments.  
However, in analogous art, Raghupathy discloses:
wherein the one or more transactions comprise test payments (e.g., Raghupathy, par. [0051] discloses a use case scenario represents performing a particular functionality provided by the online provider “(e.g., perform an electronic payment transaction, linking a bank to the user account, confirming a bank, etc.)”; abstract discloses testing online use-case scenarios).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch/Desai, which discloses testing by performing transactions, by incorporating test payment transactions, as taught by Raghupathy, as Raghupathy would provide the advantage of a means of testing payment transactions processed by the system under test. (See Raghupathy, par. [0051], abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Anafi (US 2008/0127101) in view of Watson (US 8,997,091) in further view of Liu et al. (US 2015/0039587) (art of record – hereinafter Liu)

As to claim 3, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more pre-stored queries comprise JSON path queries.  
However, in an analogous art, Liu discloses:
wherein the one or more pre-stored queries comprise JSON path queries (e.g., Liu, par. [0004] discloses semi-structure data formats typically may be associated with separate data format-specific query language such as XQuery for XML-formatted data and JSONPath for JSON-formatted data).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch/Desai, which discloses performing queries, by incorporating JSON Path queries, as taught by Liu, as Liu would provide the advantage of a means of querying JSON formatted data. (See Liu, par. [0004). 

Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Anafi (US 2008/0127101) in view of Watson (US 8,997,091) in further view of Eljuse (US 2014/0095938) (art of record – hereinafter Eljuse).

As to claim 10, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 1 above), Bosch further discloses further comprising deploying a stack of the transaction orchestrator for productions responsive to validating the configuration of the transaction orchestrator (e.g., Bosch, par. [0026] discloses enterprise system 104. A non-limiting trading enterprise system will be used, as described below; par. [0049] discloses components of enterprise system 104 [the components being a stack]; par. [0055] discloses the non-limiting trading application example; par. [0041] disclose developer makes changes to the code. Quality assurance environment 170 may be an application environment where a quality assurance tester may test and confirm and [sic] development changes before forwarding [deploying] the changed version of the application to production)
	Bosch does not explicitly disclose a banking stack.
	However, in an analogous art, Eljuse discloses:
	a banking stack (e.g., Eljuse, par. [0031] discloses complex software may be structured as a ‘multi-tier’ architecture which may have tiers of system components. A banking application is one example of a multi-tier software system. The top tier of which may be front end software systems such as: account management applications, electronic ledgers, ATM front-end applications, etc. The middle tier components may provide authentication or security services needed by the banking application and the lower tier components may include a database layer arranged to interact with databases that hold relevant data)
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses testing an application comprising a stack that coordinates transactions, by incorporating a banking stack, as taught by Eljuse, as Eljuse would provide the advantage of a means of performing banking activities. (See Eljuse, par. [0031]). Bosch also suggests the combination because Bosch describes testing applications in general and Eljuse teaches that applications can include banking applications. The combination would also provide a means of testing such applications. 

As to claim 19, it is a computer-readable medium claim having substantially the same limitations as claim 10. Accordingly, it is rejected for substantially the same reasons.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Anafi (US 2008/0127101) in view of Watson (US 8,997,091) in further view of Raghupathy (US 2020/0159653) and Liu (US 2015/0039587).

As to claim 12, it is a computer-readable medium claim having substantially the same limitations as claims 2 and 3 and is rejected for substantially the same reasons. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Anafi (US 2008/0127101).

As to claim 20, Bosch discloses a transaction orchestrator configuration validation system comprising one or more hardware processors (e.g., Bosch, par. [0052]) and: 
a test case module comprising at least one of the one or more hardware processors and configured to define a test case, the test case identifying one or more transactions and one or more predefined assertions, (e.g., Bosch, par. [0052] discloses it should be recognized that the actions described herein can be performed by instructions executed by at least one processor [the test case module being a processor and whatever instructions the claimed functions, the same logic applies to all the modules recited by the claims]. Testing interface 194 may enable the user to create a test sequence of individual tests; par. [0057] discloses Fig. 11 is an illustration of a trade test 254. Trade test may submit data, or trades [transactions, see figure “Submit a new trade with a variable quantity”]; par. [0057] discloses trade test 254 may include an assertions box [i.e., a test case can include assertions]; par. [0062]: assertions box may be set to “Assert: /trade/id expected: STORE (trade_id)” [defining an assertion, note too the Save button 242 in figure 11, meaning the information shown in the figure will be saved]; par. [0048]: the user may publish a test to a server which allows other users to execute the test [i.e., tests (which include assertions) are predefined, at least before they are executed]) 
an orchestration engine comprising at least one of the one or more hardware processors and configured to provide the one or more transactions to a transaction orchestrator for processing; (e.g., Bosch, par. [0069] discloses trade test 254 may send a complete trade message to enterprise trading system [transaction orchestrator or comprising one]; par. [0049] discloses such a trade may typically cause subsequent actions to occur with other components of enterprise system 104. Such subsequent actions may include recording the trade in a database, sending a trade order to a third party, sending a message to the user, recording the quantity and generating a unique Trade ID) and 
an assertion engine comprising at least one of the one or more hardware processors and configured to: 
retrieve one or more pre-stored queries corresponding to the one or more predefined assertions from an assertion database; (e.g., Bosch, Fig. 13 and associated text, par. [0065]: database check test 280 may include a query box 282 and assertions box 266 [i.e., a test case can include a query and assertions]; par. [0066]: query box 282 may contain “select * from trades where id=STORE(trade_id).” As a result, database check test 280 may be designed to query database 162 using this query [note also save button 242 in the figure, meaning the information shown will be saved (pre-stored and predefined)]; par. [0067] discloses database check test may issue the query to database 162 and retrieve results. The test may then assert, that the price found within the database matches the price entered previously; par. [0068]: the GUI will have the ability to load [retrieve] and update test [which includes a query and assertion, see above] on the server [the location where the test is stored is the assertion database, at least because the tests include assertions as noted above])
receive output generated by the transaction orchestrator responsive to processing the one or more transactions; (e.g., Bosch, par. [0039] discloses in a properly functioning enterprise trading system 160 the trade is captured after user submits the trade. Moreover, the quantity, price and recording of the transaction may be recorded in database 162; par. [0066] discloses database check test 280 may be uniquely designed to query the database 162 using the query and assert that the price is saved as the same price that was submitted to enterprise trading system 160 [so the database receives output from the trading system]) 
apply the one or more pre-stored queries to the output to generate query results; (e.g., Bosch, par. [0069] discloses Database check test 280 may then issue the query and receive a result set) and
validate the transaction orchestrator configuration based on the query results (e.g., Bosch, par. [0069] discloses the database check test 280 may then determine whether the price recorded in the database 162 is equal to 97.26. If there is a match, testing framework 102 returns success; par. [0067] discloses the test may assert that the price found within the database matches).
Bosch does not explicitly disclose wherein each predefined assertion of the one or more predefined assertions was defined before creation of the test case and selected via the user computing device from a set of available predefined assertions during creation of the test case.
However, in an analogous art, Anafi discloses:
wherein each predefined assertion of the one or more predefined assertions was defined before creation of the test case and selected via the user computing device from a set of available predefined assertions during creation of the test case; (e.g., Anafi, Fig. 4 and associated text, par. [0044] discloses the test developer may select from predefined tests functions, etc. in order to configure testing framework 200. For example, FIG. 4 illustrates assert functions used in the development of software tests [test case] such as “ASSERT_EQUALS”; par. [0047]: a user may create a method “(i.e., test)”. For example, the user may create a method using the following GmlScript [see figure the method (test) includes the ASSERT_EQUALS function]; par. [0051]: UI 220 [a UI necessarily including a computing device] may provide graphical UI tools. Such UI tools may be used to select functions such as assert functions).
It would have been obvious to one of ordinary skill in the art at the time he invention was effectively filed to modify Bosch, which discloses adding assertions to test cases, by incorporating assertions defined before creation of the test case selected via a user computing device from a set of available predefined assertions during creation of the test case, as taught by Anafi, as Anafi would avoid the need for users to author the assertions themselves and provide a means for the user to select from the predefined assertions in a graphical manner. (See Anafi, pars. [0044], [0051]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 2011/0131451) in view of Desai (US 8,639,983) in view of Anafi (US 2008/0127101) in further view of Budhai et al. (US 9,229,846) (art of record – hereinafter Budhai).

As to claim 21, Bosch/Desai/Anafi/Watson discloses the method of claim 1 (see rejection of claim 1 above) Bosch further discloses further comprising:
performing a second instance of the test case, the performing comprising using the particular predefined assertion (Bosch, par. [0048]: a test may be capable of any number of assertions. The user may publish a test to a server which allows other users to execute the test [perform the test case]; par. [0056]: a user may edit the tests [i.e., create a second instance of the test case]; par. [0065]: database check test 280 includes new store button 268 for adding new assertions).
Bosch/Desai/Anafi/Watson does not explicitly disclose receiving a reconfiguration of a particular predefined assertion of the one or more predefined assertions; or the reconfigured particular predefined assertion.
However, in analogous art, Budhai discloses:
receiving a reconfiguration of a particular predefined assertion of the one or more predefined assertions; (e.g., Budhai, col. 8 ll. 23-37: it may be determined whether to update the base of the baseline assertions using new behavior of the application “(e.g., new state changes or communications that have been detected after, for example, a change in the application code)”. In this regard, the SAF 120 offers the ability (at 716) to update the assertions (e.g., 130) if any are deemed outdated) and
the reconfigured particular predefined assertion (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second test instance using a particular predefined assertion taught by Bosch, by incorporating receiving a reconfiguration of a particular predefined assertion of the one or more predefined assertions, as taught by Budhai, as Budhai would provide the advantage of a means of ensuring the test assertions are up to date. (See Budhai, col. 8 ll. 23-30).

As to claim 22, it is a computer-readable medium claim having substantially the same limitations as claim 21. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196